EXHIBIT 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICERS PURSUANT TO U.S.C. SEC. 1350 Each of the undersigned officers of New York Global Innovations Inc., a Delaware corporation (the “Company”), does hereby certify, to such officer’s knowledge: (i) That the Quarterly Report for the fiscal quarter ended September 30, 2015 (the “Form 10-Q”) of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (ii) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 3, 2015 By: /s/ Gadi Peleg Gadi Peleg Chairman of the Board (Principal Executive Officer) Date: November 3, 2015 By: /s/ Chanan Morris Chanan Morris Chief Financial Officer (Principal Financial and Accounting Officer)
